 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                   SACRAMENTO DIVISION
11

12
     JIMMY BILLS,                                    2:16-cv-02137-KJM-EFB (PC)
13
                                         Plaintiff, ORDER RE JOINT STIPULATION AND
14                                                  REQUEST FOR EXTENSION OF
                  v.                                PRETRIAL DEADLINES AND TRIAL
15                                                  DATE IN VIEW OF CONTINUED
                                                    SETTLEMENT CONFERENCE
16   E. SANCHEZ, et al.,
17                                    Defendants.
                                                     Judge:        Hon. Kimberly J. Mueller
18                                                   Trial Date:   October 21, 2019
                                                     Action Filed: September 7, 2016
19

20

21

22

23

24

25

26

27
                  Having reviewed the parties’ Joint Stipulation and Request for Extension of
28
                                                   1
                                           Order Re: Joint Req. for Extension Pretrial Deadlines and Trial Date
                                                                              (2:16-cv-02137-KJM-EFB (PC))
 1   Pretrial Deadlines and Trial Date in view of Continued Settlement Conference, the Court hereby
 2   orders that the deadlines set in the Mid-Litigation Scheduling Order, ECF No. 69, are continued
 3   as follows:
 4

 5                  Event                    Current Deadline                     Modified Deadline
 6    Disclosures of expert
      witnesses                               July 19, 2019                      September 13, 2019
 7    Supplemental list of expert
      witnesses                               August 2, 2019                     September 27, 2019
 8    Deadline for plaintiff to
      request amendment of exhibit
 9
      list to include additional             August 23, 2019                       October 11, 2019
10    materials that were previously
      withheld
11    Supplemental joint pretrial
      conference statement                   August 30, 2019                       October 18, 2019
12
      Close of expert discovery            September 20, 2019                    November 15, 2019
13
      Final pretrial conference            September 20, 2019                    November 15, 2019
14
                                                                                December 16, 2019 at
15    Trial                                  October 21, 2019
                                                                                        9:00 a.m.
16

17

18                  IT IS SO ORDERED.
19   DATED: July 12, 2019.
20

21
                                                    UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                     2
                                             Order Re: Joint Req. for Extension Pretrial Deadlines and Trial Date
                                                                                (2:16-cv-02137-KJM-EFB (PC))
